       2:17-cr-20037-JES-JEH # 333         Page 1 of 8                                         E-FILED
                                                                    Sunday, 12 May, 2019 09:28:17 PM
                                                                        Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
              vs.                          )     Case No. 17-CR-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

                THE UNITED STATES OF AMERICA’S MOTION
           TO LIMIT THE TESTIMONY OF DR. JONATHAN SORENSEN

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves this Court to limit the testimony of Dr. Jonathan Sorensen

based on applicable law and the current status of the case.

                                PROCEDURAL HISTORY

       On March 3, 2019, the United States sought to bar the testimony of Dr. Johnathan

Sorensen, whom the defendant had recently disclosed as a non-Rule 12.2 expert

witness. (R.265). The motion cited various grounds, including that the proposed

testimony was improper rebuttal and ran afoul of the Seventh Circuit’s ruling in United

States v. Johnson, 223 F.3d 665 (7th Cir. 2000). (R.265) The defendant filed a response, and

the United States filed a reply. (R.290, 293)
       2:17-cr-20037-JES-JEH # 333           Page 2 of 8



       The Court heard oral argument on this motion on April 8, 2019. Defense counsel

argued that United States v. Johnson was not in issue because Dr. Sorensen would not

offer testimony with regard to BOP’s capabilities for confining the defendant safely.

Therefore, the Court denied the United States’ motion at that time, ordered the

defendant to produce Dr. Sorensen’s report by May 6, 2019, and gave the United Sates

until May 13, 2019, to renew its motion regarding Dr. Sorensen. (D.E. 4/8/19)

       On April 26, 2019, the defendant withdrew his notice of intent to present mental

health evidence during the penalty phase pursuant to Federal Rule of Criminal

Procedure 12.2(b)(1)(2). (R.317) In the withdrawal, the defendant noted that he would

not submit to examinations previously scheduled with the United States’ expert

witnesses. (R.317) On April 30, 2019, the Court confirmed with the defendant that he

understood the consequences of his decision – including the possibility that evidence

related to his mental condition may not be admitted as a result. See also (R.318 at 6)

(noting that, absent the ability to examine the defendant, the United States would be

unable to effectively rebut Dr. Sorensen’s anticipated testimony).

       On May 6, 2019, in lieu of a written report, the defendant provided the United

States with approximately 58 Power Point slides that the United States assumes reflects

Dr. Sorenson’s opinions and expected testimony. The slides do not contain the bases

and reasons for his opinions, but do refer to certain studies. 1



       1The same day it received the power point slides, the United States requested from the
defendant copies of any studies relied upon by Dr. Sorensen. Defense counsel has promised to
provide the studies, but noted it may take a week or so for them to gather the materials. To date
the United States has not received them.
                                                2
       2:17-cr-20037-JES-JEH # 333        Page 3 of 8



                                      ARGUMENT

I.    Pursuant to Rule 12.2(d), Dr. Sorensen’s Testimony Should Not Reference Any
      Alleged Mental Condition of the Defendant, Including During Cross-
      Examination.

      By withdrawing his Rule 12.2 notice and refusing to be examined by the United

States’ experts, the defendant no longer may offer any “expert evidence on the issue of

the defendant’s mental disease, mental defect, or any other mental condition bearing on

the defendant’s guilt or the issue of punishment.” Fed. R. Crim. P. 12.2(d)(1). Thus, Dr.

Sorensen’s expert testimony regarding whether the defendant poses a risk of future

dangerousness should not be permitted to touch on the defendant’s mental condition.

Cf. Jurek v. Texas, 428 U.S. 262, 272-73 (1976) (upholding Texas future dangerousness

aggravator because Texas law holds that “[i]In determining the likelihood that the

defendant would be a continuing threat to society, the jury could consider . . . whether

or not at the time of the commission of the offense he was acting under duress or under

the domination of another. It could also consider whether the defendant was under an

extreme form of mental or emotional pressure, something less, perhaps, than insanity,

but more than the emotions of the average man, however inflamed, could withstand.”).

      Presumably, Dr. Sorensen’s testimony will be limited to testifying regarding his

analysis of cohorts that share the defendant’s general characteristics, excluding any

reference or analysis to any alleged mental disease, mental defect, or mental condition

of the defendant. Nonetheless, it is possible that, prior to the defendant’s withdrawal of

the notice of intent to present a mental health defense at the penalty phase, Dr. Sorensen

may have been exposed to information regarding the defendant’s mental condition by

                                            3
       2:17-cr-20037-JES-JEH # 333         Page 4 of 8



the defendant or the defendant’s previously retained mental health experts and may

have formed opinions based on that information. It would be improper under Rule

12.2(d)(1) for Dr. Sorensen to offer testimony related to the defendant’s mental

condition, either during his direct testimony or in response to cross-examination by the

United States regarding his failure to consider the defendant’s mental condition in his

analysis. Thus, the United States continues to object to Dr. Sorensen’s testimony to the

extent it refers to or is based on the defendant’s mental condition. (Of course, to the

extent Dr. Sorensen’s proposed testimony does not in any way take into account the

defendant’s mental condition, the relevance of the testimony is subject to challenge.)

II.    Pursuant to Johnson, Dr. Sorensen’s Testimony Should Not Reference Any
       Prison’s Alleged Ability to Control Inmate Violence, Including During Cross-
       Examination.

       The Seventh Circuit has held that capital defendants may not present expert

testimony with regard to prison facilities or their alleged abilities to manage and guard

against inmate violence. Johnson, 223 F.3d at 672-75. While the defendant has asserted

that Dr. Sorensen will not provide such testimony, it appears to the United States that

some of his slides may broach or be based on the ways that prisons manage inmate

violence. It is unclear how Dr. Sorensen’s live testimony will address this prohibited

topic, but given the Seventh Circuit’s clear mandate in Johnson, the United States renews

its objection to Dr. Sorensen’s testimony to the extent it crosses the line and discusses or

relies on a prison’s ability to control inmate violence.




                                              4
       2:17-cr-20037-JES-JEH # 333          Page 5 of 8



III.   The United States Should Be Permitted to Obtain and Disclose Its Rebuttal
       Expert After the Defendant Provides the Bases and Reasons for Dr. Sorensen’s
       Opinions.

       Federal Rule of Criminal Procedure 16(b)(1)(C) provides that, if the defendant

intends to present expert testimony, he must provide the United States with a written

summary of that testimony, including the bases and reasons for those opinions.

Obviously, the United States has a right to rebut Dr. Sorensen’s expert testimony during

the penalty phase of the case:

       Be it expert testimony regarding a medical condition, or crime scene
       ballistics or how defendants' background informs their behavior, it takes
       time to develop expert testimony in rebuttal. In addition, the rebuttal expert
       also requires access to the basis of the other expert's conclusions in order to
       effectively test them. And the importance of the thorough and effective
       rebuttal of an expert, to whom the jury may give undue credence, cannot
       be minimized. See generally U.S. v. Rosales, 19 F.3d 763, 766 (1st Cir.
       1994)(where one expert testifies about the credibility of another witness, the
       “proffered expert testimony [c]ould create a substantial danger of undue
       prejudice . . . because of its aura of special reliability and trustworthiness”);
       U.S. v. Hines, 55 F.Supp.2d 62, 64 (D.Mass.1999) (“[a] certain patina attaches
       to an expert's testimony unlike any other witness; this is ‘science,’ a
       professional's judgment, the jury may think, and give more credence to the
       testimony than it may deserve.”). Hence, disclosure is warranted in order
       to allow the government to acquire and/or develop its own expert
       testimony if there is to be some semblance of meaningful expert rebuttal.

United States v. Catalan-Roman, 376 F. Supp. 2d 108, 116 (D.P.R. 2005).

       Although prohibiting the introduction of late-disclosed expert evidence or

granting a continuance are listed remedies under Rule 16(d)(2), the United States seeks

neither. It simply requests permission to identify and disclose its rebuttal expert after

the defendant provides any studies which form the bases and reasons for Dr. Sorensen’s




                                              5
       2:17-cr-20037-JES-JEH # 333         Page 6 of 8



opinions. See Rule 16(d)(2)(D) (“the court may . . . enter any other order that is just

under the circumstances”).

                                      CONCLUSION

       Dr. Sorensen’s expert testimony, including during cross-examination, should be

precluded to the extent it (1) references or is based on any alleged mental disease,

defect, or condition of the defendant; or (2) references or is based on any prison’s ability

to control inmate violence. Moreover, the United States should be permitted adequate

time to identify and disclose an appropriate rebuttal expert after the defendant discloses

the bases and reasons underlying Dr. Sorensen’s opinions set forth in his proposed

Power Point presentation.




                                              6
       2:17-cr-20037-JES-JEH # 333        Page 7 of 8



      WHEREFORE, the United States of America respectfully moves the Court to

limit the expert testimony of Dr. Jonathan Sorensen and to permit the United States

adequate time to identify and disclose a rebuttal expert.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            7
       2:17-cr-20037-JES-JEH # 333        Page 8 of 8



                             CERTIFICATE OF SERVICE

      I hereby certify that on May 11, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                         /s/ James B. Nelson
                                         James B. Nelson
                                         Trial Attorney
                                         Capital Case Section
                                         United States Department of Justice
                                         1331 F. Street NW, Room 625
                                         Washington, DC 20004
                                         Tel: (202) 598-2872
                                         james.nelson@usdoj.gov




                                            8
